White, Presiding Judge.
On the second day of September, 1S80> when the offense was committed, Zavalla county, in which it was committed, was an unorganized county, and was at-" tached, for judicial purposes, to the organized county of Maverick, in which latter county the indictment was properly found. By subsequent act of the Legislature, Zavalla county was attached, for judicial purposes, to Frio county, and the district court of Maverick ordered the transfer of the case for trial to Frio county. Before the trial came on in Frio, steps had been taken to organize Zavalla county, and a partial organization had been effected; but its autonomy was not complete for judicial purposes, the Legislature having made no provision nor passed any act providing for the holding any terms of the district court in said county; nor had the district judge fixed the time for holding the courts in Zavalla county under the provisions of the act of April 25, 1882 (General Laws, called session of the Seventeenth Legislature, page 4), authorizing district judges to fix times for holding courts in newly organized counties. When the case was called for trial, defendant, by plea to the jurisdiction, insisted that the case was properly and legally triable alone in Zavalla, and that the district court of Frio had no longer jurisdiction over it; and he moved to have the cause transferred to Zavalla county.
This plea and motion were overruled by the court, and, as part of the record, and incorporated into it, we find in full the conclusions of fact as ascertained and found by the judge,.and ■ *335his conclusions of law based upon the facts. It is a most able and admirable exposition of the law applicable to the question. We take this occasion to commend the practice, in criminal cases, of finding the facts and giving the conclusions of law upon such questions, as a great aid to this court in its adjudication upon them. In his conclusions of law, the learned judge makes an able argument against the constitutionality of the act of the called session of the Seventeenth Legislature, supra, conferring authority upon district judges to fix times for holding courts in the newly organized counties in their districts. This question we do not deem it necessary to decide in this case. Aside from its consideration, the other reasons given by the learned judge are ample for the support of the jurisdiction of Frio county, and it was not error so to hold.
After this plea to the jurisdiction was overruled, defendant presented a second plea to the jurisdiction, upon the ground that neither the order of the district court of Maverick county transferring the cause, nor the transcript accompanying the record, shows “that the indictment was found by a grand jury of Maverick county, or -that nine of their number concurred in finding the bill of indictment; and the pretended order does not show that there was any court held at the time when the indictment was presented,” etc. This plea was also properly overruled. “Irregularities in the record entry of the presentment of an indictment do not constitute cause for setting aside the indictment, or in arrest of judgment. Such matters should be mooted by suggestion in limine to the court wherein the indictment was presented, and are not available in a different forum to which the venue has been changed.” (Loggins v. The State, 8 Texas Ct. App., 434; Dodd v. The State, 10 Texas Ct. App., 370.)
There is ho other question in the case requiring discusssion, and no error in the record for which the judgment should be reversed, wherefore it is affirmed.
, Affirmed.
Opinion delivered May 28, 1884,